Citation Nr: 0213654	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-22 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a compression fracture of T11-12.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a rating in excess of 20 
percent for residuals of a compression fracture of T11-12.  
It has been advanced on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (2001).

The Board notes that the veteran's representative raised the 
issue of entitlement to lumbosacral strain secondary to the 
service-connected dorsal spine injury in an informal hearing 
presentation dated in November 1997.  (The VA orthopedic 
examiner in November 1996 diagnosed chronic low back strain 
"associated with a fracture of T11 and T12.")  In his 
substantive appeal dated in March 1997, the veteran claimed 
that he had developed "some form of [a]rthritis in my back" 
secondary to his service-connected back disorder.  In its 
decision in May 1998, the Board referred to the RO for 
appropriate action the issue of entitlement to service 
connection for lumbosacral strain secondary to the service-
connected dorsal spine injury.  The RO took no action on this 
issue.  The VA examiner in May 2001 indicated that magnetic 
resonance imaging performed since he last saw the veteran in 
January 2000 indicated that three levels may have been 
involved in the fracture - T11, T12, and L1.  In view of the 
claim set forth in the March 1997 substantive appeal and the 
findings indicated on the most recent VA examination, the 
Board concludes that the claim for secondary service 
connection is broader than lumbosacral strain but that it is 
not inextricably intertwined with the issue now before the 
Board.  The Board therefore refers to the RO the issue of 
entitlement to service connection for low back disability 
secondary to service-connected dorsal spine injury for action 
deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Residuals of a compression fracture of T11-12 are 
manifested by severe limitation of motion of the dorsal 
spine, constant pain, and demonstrable deformity of the 
vertebral body, but ankylosis of the dorsal spine is not 
demonstrated.  

3.  The service-connected residuals of a compression fracture 
of T11-12 do not result in such exceptional or unusual 
disability factors as to render impractical the application 
of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture of T11-12 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, diagnostic codes 5285, 5288, 
5291 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran's original formal claim for VA compensation 
benefits was filed in November 1984, when his completed VA 
Form 21-526 was received.  In December 1999, the veteran 
claimed an increased rating for his back disability by filing 
an informal claim for that benefit on a VA Form 21-4138.  His 
claim has been continuously prosecuted ever since.  The Board 
notes that no particular application form is required for 
filing a claim for an increased rating.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In October 2000, the RO provided the 
veteran and his representative with a statement of the case 
in this matter.  In October 2001, a supplemental statement of 
the case was provided.  These documents set forth the legal 
criteria governing the increased rating issue in this case, 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his claim.  

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed the claim consistent with those provisions.  The 
dispositive issue in this case is whether there is a basis 
for an increased rating for the veteran's service-connected 
dorsal spine injury in the context of a claim for increase.  
VA has obtained the outpatient treatment reports and VA 
examination reports pertinent to this appeal and has 
associated them with the record.  The veteran has not 
identified private treatment providers who could furnish 
evidence pertinent to the issue before the Board.  The RO has 
not notified the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, to rigidly follow the demands of 
Quartuccio in this case would merely exalt form over 
substance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The disposition of this appeal employs reasoning very similar 
to that set forth in the Board decision of May 1998.  
Although the issue here involves a still higher rating than 
that before the Board then, the rating principles and legal 
criteria employed in this decision have not changed since the 
prior decision.  The veteran was provided with a copy of that 
decision, which is relatively recent.  The totality of the 
record shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  As indicated above, the evidence necessary 
to adjudicate the sole issue on this appeal has been obtained 
in this case.  No further development of information within 
the control of the government is necessary to an equitable 
disposition of this appeal.  Neither the veteran nor his 
representative has pointed to any additional evidence that 
needs to be obtained, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded VA orthopedic examinations in 
January 2000 and May 2001.  Magnetic resonance imaging of his 
thoracolumbar spine was performed in February 2000.  The 
veteran has also been followed in the VA outpatient clinic, 
and the findings elicited when seen in the outpatient clinic 
are of record.  The medical evidence is sufficiently abundant 
that the overall disability picture is clear and permits a 
determination as to the dispositive rating issue.  Further 
medical evaluation would be unlikely to render the disability 
picture in any greater relief, at least insofar as the dorsal 
spine is concerned.  The record as a whole demonstrates that 
VA has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  The Board concludes that no reasonable 
possibility exists that further assistance to the veteran 
would aid in substantiating his claim for an increased rating 
for his service-connected dorsal spine injury.  See 
38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
appeal under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

In a rating decision dated in June 1985, service connection 
was established for residuals of a compression fracture of 
T11-12 with deformity and limitation of motion, and a 10 
percent rating was assigned, effective from separation.  That 
evaluation was thereafter continued.  However, in May 1998, 
the Board granted a 20 percent evaluation for the service-
connected back disability, which the RO subsequently made 
effective from September 1996.  

The veteran essentially contends that he is entitled to a 
higher rating because of the extreme pain and limitation of 
motion he claims is associated with his service-connected 
condition.  He notes that he has been prescribed a back brace 
for extra support and that he takes 800 milligrams of Motrin 
for pain, from which he receives only temporary relief.  He 
requests that he be awarded a 30 percent rating for his 
service-connected back disorder, contending that the 
functional impairment due to pain warrants such an 
evaluation.  

The record shows that the veteran's service-connected back 
disorder has been rated 20 percent disabling based on a 10 
percent rating assigned for demonstrable deformity of the 
involved vertebral body under Diagnostic Code 5285, which has 
been added to the 10 percent rating assigned for moderate 
limitation of motion of the dorsal spine under Diagnostic 
Code 5291.  However, even where, as here, there is evidence 
of severe limitation of motion of the dorsal spine, a rating 
in excess of 10 percent is not assignable under Diagnostic 
Code 5291.  

Even where functional loss due to pain is shown, DeLuca v. 
Brown, 8 Vet. App. 202 (1995), a higher evaluation is not for 
application in cases where the veteran is already receiving 
the maximum schedular evaluation for limitation of motion of 
the affected joint.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Ankylosis of the dorsal spine at a favorable angle warrants a 
20 percent evaluation, while a 30 percent evaluation requires 
ankylosis at an unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5288.  However, there is no evidence that the 
service-connected fracture of T11-12 has resulted in 
ankylosis of the dorsal spine at an unfavorable angle such as 
to warrant a 30 percent evaluation under Diagnostic Code 
5288.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  Although the veteran 
had no backward extension of the lumbar spine when he 
underwent VA orthopedic examination in January 2000, he had 
forward flexion to 50 degrees and right and left bending to 
25 degrees.  (The dorsal and lumbar segments of the spine 
usually move together.)  On VA orthopedic examination in May 
2001, there was progression of his impairment, but he still 
retained forward flexion to 35 degrees and right and left 
bending to 10 degrees.  Although the VA examiner indicated 
that the service-connected fracture might also have 
implicated L1, the Board observes that both under ankylosis 
and limited motion, ratings may not be assigned for more than 
one segment of the spine "by reason of involvement of only 
the first or last vertebrae of an adjacent segment."  
38 C.F.R. § 4.71a, Diagnostic Code 5285, Note.  

Although the MRI performed in February 2000 shows an old 
anterior wedge deformity of T11 with Schmorl's nodes at 
multiple levels throughout the spine from T10 to L4, there is 
no evidence of cord involvement as a result of the service-
connected fracture.  Although the veteran claims, and the 
record indicates that he wears a back brace, there is no 
showing that he must wear a neck brace (jury mast) due to 
abnormal mobility of the spine as a result of the service-
connected fractures.  There is therefore no basis for a 
rating higher than 10 percent under Diagnostic Code 5285.  

Although the evidence shows that the veteran has myositis 
that is associated with his dorsal spine fracture, the 
impairment associated with myositis and the pain associated 
with the dorsal spine fracture are contemplated in the 20 
percent rating currently assigned.  Although radiculitis was 
thought to be a probable consequence of the service-connected 
dorsal spine fracture when the veteran was examined in 
January 2000, the same examiner in May 2001 did not repeat 
this diagnosis.  On examination in May 2001, the veteran 
complained of constant severe pain and decreased activity, 
but the primary impairment found on examination was due to 
disability of the lumbar spine.  The examiner stated that the 
MRI showed L4-5 diffuse bulging with a left lateral herniated 
disc at that level and moderate canal stenosis on a 
congenital basis from L2 to L5.  The diagnoses were 
degenerative disc disease of the lumbar spine, with herniated 
lumbar discs at L4-5; spinal stenosis of the lumbar spine; 
and residual myositis secondary to multiple fractures of the 
lower thoracic and upper lumbar area.  The examiner remarked 
that the veteran had marked weakened movement in his lumbar 
spine and that he fatigued easily.  Although he had pain, 
there was no incoordination.  His restricted motion was 
primarily secondary to his pain.  After repeated motions, the 
examiner said, the veteran would develop an increase in pain 
and a decrease in his functional capacity.  

Nevertheless, the veteran had fairly good heel and toe rising 
on examination.  There were no reflex, sensory or motor 
deficits.  He had bilateral straight leg raising to 50 
degrees.  Although he had good gluteal tone, he had marked 
paralumbar spasm.  His pelvis was level, and his spine did 
not show any deviations.  

It is clear from the May 2001 examination findings that 
although the veteran is service connected for residuals of a 
compression fracture of T11-12, he has coexisting and more 
severe low back pathology for which service connection is not 
in effect.  The dispositive issue is to what extent the 
veteran's current back problems actually result from his 
service-connected dorsal spine fracture, as it is a basic 
principle in the evaluation of disabilities that the use of 
manifestations not resulting from service-connected disease 
or injury is to be avoided in establishing the service-
connected evaluation.  38 C.F.R. § 4.14 (2001).  The service-
connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation currently assigned under diagnostic codes 
5285 and 5291 reflects the actual degree of functional 
impairment resulting from the service-connected disability in 
this case.  See 38 C.F.R. §§ 4.10, 4.40.  

Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards.  There is no 
showing that the service-connected dorsal spine fracture, by 
itself, has resulted in frequent periods of hospitalization 
or in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  (The provisions of 38 C.F.R. § 3.321(b)(1) 
were furnished to the veteran and his representative in the 
statement of the case that was issued in October 2000.)  As 
indicated above, the veteran's recent treatment for back 
complaints has mostly involved the nonservice-connected low 
back pathology.  Although the veteran complained when seen at 
a VA outpatient clinic in August 2000 that his back pain 
interfered with his job performance, the pain cannot on the 
evidence of record be attributed solely to the service-
connected back disability.  The record shows that he has 
other disability that interferes with his employment, 
although in August 2000 it was indicated that he had light 
duty with the Postal Service as a shop steward.  The VA 
psychiatric examination in May 2001 revealed that the veteran 
missed a lot of work, but not directly due to his service-
connected back disorder.  The evidence of record does not 
present a disability picture showing marked interference with 
employment from the service-connected dorsal spine fracture 
alone.  

The Board observes, moreover, that the effect of service-
connected disability on a veteran's industrial capacity is 
contemplated in the rating schedule itself and thus in the 
percentage rating already assigned.  See 38 C.F.R. § 4.1 (the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  The RO 
had before it much recent medical evidence that showed that 
the veteran's primary back problems were attributable to 
nonservice-connected low back pathology.  The RO also had 
before it much evidence that other disability more adversely 
affected the veteran's employment than his service-connected 
back disorder.  The Board therefore finds that the RO did not 
err in failing to refer this claim to the VA Central Office 
for an initial determination of extraschedular entitlement.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a rating in excess of 
20 percent for residuals of a compression fracture of T11-12.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  It 
follows that the claim must be denied.  


ORDER

An increased evaluation for residuals of a compression 
fracture of T11-12 is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

